By the Court.
The report shows that the servant of the defendant negligently caused the plaintiffs’ team to run away on a street in Boston and some person “threw his hands up in the air apparently to ‘ shoo ’ the horse,” and thereafter the team came into collision with an electric car without fault of those in control of the car, whereby the plaintiffs were injured in their property, to recover damages for which this action was brought.
The injury to the plaintiffs was not too remote from the act of the defendant’s servant. The intervening act of the man throwing up his hands did not break the causal connection between the tortious act of the defendant and the damage done to the plaintiffs. The wrongful conduct of the defendant might have been found to have been the proximate cause of the harm to the plaintiffs. The facts are almost exactly like those in Turner v. Page, 186 Mass. 600, in which the plaintiff was held entitled to recover. That case is decisive against the contentions of the defendant.

Judgment affirmed.